Weaver, J.
(dissenting). — That the right of an accused person to a fair and impartial trial is a sacred one I freely concede, and, when on his appeal to this court the record discloses any error or abuse of discretion whereby •that right has been invaded or abridged, a reversal should *211unhesitatingly follow. But in thus assuring justice to the accused we should be equally careful to. avoid unsettling the safeguards with which the law has attempted to sur- • round public interests. Judgments of trial courts, entered after a full hearing of the testimony of witnesses examined in the presence of • the jury and under the most favorable circumstances for testing their credibility and ascertaining the truth of the matter in issue, should not be disturbed for trivial reasons. As I view it, the majority' opinion does not correctly' interpret the meaning or effect of the instruction which it criticises. It is very clear to my mind that the court sought by this charge simply to emphasize and impress upon the minds and consciences of the jurors the necessity of avoiding all extraneous influences, and rendering their verdict upon the evidence and the evidence alone. It does not attempt to emancipate the jurors from their obligation to observe the rules of law given them by the court, but suggests what I believe to be true, that, while a jury must observe the legal limitation imposed by the charge of the court, the value of the jury system consists largely in the circumstance that it brings, to the consideration of disputed fact questions, minds- in which the saving grace of common sense has not been obliterated or .obscured' by excessive devotion to artificial rules, which too often results in the sacrifice of substance to technical niceties of form or expression. Keeping within the limit prescribed by the instructions, jurors ¿re at perfect-liberty to bring the evidence submitted to them to the test of their own judgments, experiences, and observations of men and events untrammelled by technical rules and precedents. A verdict is never so sure to be a miscarriage of justice as when the jury returning it is composed of members who try to conform their findings to their crude and inadequate conception of the way in which the judge or lawyer would handle, the question rather- than to the standard of their own untrammelled reasoning powers. *212Even if it be thought unnecessary for the court to treat of these things in charging the jury, the fact that it does so ought not to be held prejudicial error. Each individual judge must, to a greater or less extent, leave the impress of his individuality upon the record of every trial over which he presides, and it is neither possible nor desirable to avoid it; and, while each must conform his rulings and instructions to sound legal principle, he should not be controlled in his selection of the language by which that principle is expressed. David could not fight in the armor of Saul, and doubtless Saul would have made a poor showing as an expert with David’s sling. The law does not consist in set phrases which we find embalmed in the solemn verbiage of text-writers and court reports. The idea, the principle, is the essential thing, and, if it be stated in such form as to be comprehended by the jurors, an instruction is not open to criticism because it is couched in language which we might not have employed for the same purpose. Tried by this standard, there is, in my opinion, no prejudicial error in the charge given by the trial court. The prosecution concededly made a case upon which it was entitled to go to the jury, and I can not avoid the conviction that we are setting aside the verdict and undoing the work of the trial court on very unsubstantial grounds. I think the judgment should be affirmed.